DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show reference characters “32”  and “224”as described in the specification (para 00051, 00064).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show reference characters “128” and “130 as described in the specification para 00060.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 27-32, 33-37,39, 43-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 27-28,30-31 are confusing because the “retaining elements” are directed to (16) depicted in Figures 2, 2A (right side), wherein a projection structure (24) is connected to the vertical panel.  However, claims 27-28,30-31 depend from claim 26 directly/indirectly, and claim 26 calls for the “retaining elements” (16) depicted in Figures 2, 2A (left side), wherein a projection (24) is a soil anchor.  Applicant needs to clarify that the retaining elements depicted in Figures 2,2A (left side) are different than the retaining elements depicted in Figures 2,2A (right side). Claims 27,28,30,31 appear to be directed to Figures 2, 2A (right side).  Claim 29 appears to be directed to Figures 2, 2A (left side).
Claim 32 line 9, “includingan” appears to be a typographical error.
Claim 32 line 11 calls for “the first flexible sealing element”; claim 32 lines3-4, calls for “a first form of flexible sealing element”; it is unclear if and how they are related. 

Fig. 2.  Therefore, claims 33-37 cannot depend from claim 26 directly/indirectly.  Applicant is mixing and matching embodiments.
Claim 37 line 6, “retainingstructure” appears to be a typographical error.
Claim 39 line 2, “thebunds” appears to be a typographical error.
Claims 43,44 are indefinite because they depend from a canceled claim 42.
Claims 43,44 are confusing because each “retaining element” is directed to (16) depicted in Figures 2, 2A (right side), wherein a projection structure (24) is connected to the vertical panel.  However, claims 43,44 appear to depend from claim 41 directly/indirectly, and claim 41 calls for each “retaining element” (16) depicted in Figures 2, 2A (left side), wherein a projection (24) is a soil anchor.  Applicant needs to clarify that each retaining element depicted in Figures 2,2A (left side) are different than each retaining element depicted in Figures 2,2A (right side). Claims 43,44 appear to be directed to Figures 2, 2A (right side).  Claim 41 appears to be directed to Figures 2, 2A (left side).
Claim 45 is indefinite because the preamble is directed to a “method”; however, claim 45 depends from claim 26 which directed to a “system” claim.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 33-37 are directed to alternate embodiment depicted in Figures 4, 8; Claim 26 is directed to embodiment depicted Fig. 2.  The specification fails to describe the double row of panels as called for in claim 26 (see Fig. 2) to include the horizontal base element called for in claims 33-37 (see Fig. 4,8). Therefore, one of ordinary skill in the art cannot make and/or use the invention as claimed.
As clearly pointed out in Figures 2-3, para 0008-00014, 00044-00056) the retaining structure comprises the double row of spaced apart substantially vertical panels.  Figures 4-7, para 00057-00064, the retaining structure comprises a horizontal base panel and a vertical panel extending from the horizontal base panel.   It should be noted 



Claims 33-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 33-37 are directed to alternate embodiment depicted in Figures 4, 8; Claim 26 is directed to embodiment depicted Fig. 2.  The originally filed disclosure fails to describe 
As clearly pointed out in Figures 2-3, para 0008-00014, 00044-00056) the retaining structure comprises the double row of spaced apart substantially vertical panels.  Figures 4-7, para 00057-00064, the retaining structure comprises a horizontal base panel and a vertical panel extending from the horizontal base panel.   It should be noted that originally filed claim 1 calls for the retaining structures to include at least one vertical structural element.  This is generic (because it encompasses Figures 2-3 and Figures 4-7).  Originally filed claim 2 is directed to the double row of spaced apart substantially vertical panels (Figs. 2-3). Originally filed claim 9 is directed to a substantially horizontal base element and a substantially vertical element extending from the substantially horizontal base element (Figs. 4-7).  Currently amended claim 26 (incorporates claims 1 and 2); therefore claim 26 is no longer generic.  The originally filed disclosure fails to provide basis for the double row of spaced apart substantially vertical panels, wherein the vertical panels include a substantially horizontal base element and a substantially vertical element extending from the substantially horizontal base element. Therefore, claims 33-37 constitute new matter.

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-31,38,40, 41,43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norman et al. or Schankler or French document (US 20030021630, 3419916, FR 2279908) in view of EP document (EP 0079880).
Norman et al. Schankler and French document all disclose a bund system;
bunds of the bund system comprising retaining structures; the retaining structures including at least one vertical structural element (see Figs. 3,5; Fig. 3; Figs. 2,3,9) comprising substantially vertical panels relative a base; the base covering a portion of a ground surface.  Norman et al. Schankler and French document all disclose the invention substantially as claimed.  However, they are all silent about 
the vertical structural element comprising double rows of spaced apart, substantially
vertical panels; the panels maintained in a spaced apart substantially vertical position on the ground surface by interaction of the retaining elements with a mass of 
Re claim 27, it would have been considered obvious to one of ordinary skill in the art to further modify Norman et al. or Schankler or French document (as modified above) to have some of the retaining structures comprise rods that interconnect panels of one row with panels of an opposite row (see Fig. 4 of EP document) as taught by EP document 
since such a modification retains the panels in a vertical manner.

vertical panels (see Fig. 4 of EP document).
Re claim 29, wherein each of the retaining elements extends from the spaced apart, substantially vertical panels across a portion of the spacing between the double
row of panels (see Figs. 4 or 5 of EP document).
Re claim 30, wherein the retaining elements are rods affixed at a first proximate ends at an inward facing surface of the spaced apart, substantially vertical panels;
a second distal ends of each of the rods provided with a projecting structure extending beyond a periphery of the distal end of the rod (see Fig. 4 of EP document).
Re claim 31,  wherein the projecting structure is adapted for a bolted connection to anchor points provided at inward facing surfaces of the spaced apart,
substantially vertical panels (see Fig 4 of EP document).
Re claims 38, wherein a waste retention area is surrounded by the bunds; an impervious liner extending across a ground surface of the waste retention area and extending up inward facing surfaces of the substantially vertical structural elements (see Figs 3, 5; see Fig. 3 and Figs. 2,3,5 of  Norman et al., Schankler or French document).
Re claim 40, the retaining structures are formed of precast concrete (1, of EP document).
With regards to claims 41,43-45, the recited method steps are considered obvious in view of the combination of references above.

Claims 32,39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norman et al. or Schankler or French document in view of EP document (EP 0079880) as applied to claim 27 above, and further in view of WO document (WO 2014205495).
Norman et al., Schankler and French document (as modified above) discloses the invention substantially as claimed.  However, Norman et al., Schankler and French document (as modified above) are silent about wherein adjacent vertical edges of adjoining inward facing panels of the spaced apart, substantially vertical panels are respectively provided with one of two forms of flexible sealing elements; a first form of flexible sealing element comprising a strip of flexible polymer material overlaying a surface section of a first panel proximate an adjacent vertical edge of the first panel; a second form of flexible sealing element comprising a strip of flexible polymer material overlaying a surface portion of a second panel proximate an adjacent vertical edge of the second panel the second form of the sealing element including an overlap portion extending past the adjacent vertical edge of the second panel; the overlap portion of the second form of the flexible sealing element heat welded to the strip of flexible polymer material of the first form of flexible sealing element.
  WO document ‘495 teaches wherein adjacent vertical edges of adjoining inward facing panels of the spaced apart, substantially vertical panels are respectively provided with one of two forms of flexible sealing elements; a first form of flexible sealing element comprising a strip of flexible polymer material overlaying a surface section of a first panel proximate an adjacent vertical edge of the first panel; a second form of the flexible sealing element comprising a strip of flexible polymer material overlaying a surface portion of a second panel proximate an adjacent vertical edge of the second panel, the 
Re claim 39, it would have been considered obvious to one of ordinary skill in the art to further modify Norman et al. or Schankler or French document (as twice modified above) by welding the outer edges of the impervious liner to the seal elements provided along lower edges of the substantially vertical structural elements since such a modification reduces leaking of contained material.
Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. Applicant argues that claims 1 and 9 allows for the retaining structure to include at least one vertical panel, comprises a horizontal base element.  .
Moreover, the specification as filed at paragraph [0008] describes that the “retaining
structures” include a double row of spaced apart, substantially vertical panels and the
specification at paragraph [0015] describes that the “retaining structures” comprise
the horizontal base elements.
These portions of the specification as filed convey to one of skill in the art that, as of
the application filing date, Applicant was in possession of retaining structures
comprising inter alia a double row of panels comprising the horizontal base elements.

art that, as of the filing date sought, applicant was in possession of the invention as
now claimed. Accordingly, Applicant respectfully submits that the claims meet the
standard for compliance with the written description requirement. See MPEP 2163.02.
The examiner disagrees.  As clearly pointed out in Figures 2-3, para 0008-00014, 00044-00056) the retaining structure comprises the double row of spaced apart substantially vertical panels.  Figures 4-7, para 00057-00064, the retaining structure comprises a horizontal base panel and a vertical panel extending from the horizontal base panel.   It should be noted that originally filed claim 1 calls for the retaining structures to include at least one vertical structural element.  This is generic (because it encompasses Figures 2-3 and Figures 4-7).  Originally filed claim 2 is directed to the double row of spaced apart substantially vertical panels (Figs. 2-3). Originally filed claim 9 is directed to a substantially horizontal base element and a substantially vertical element extending from the substantially horizontal base element (Figs. 4-7).  Currently amended claim 26 (incorporates claims 1 and 2); therefore claim 26 is no longer generic.  The originally filed disclosure fails to provide basis for the double row of spaced apart substantially vertical panels, wherein the vertical panel include  a substantially horizontal base element and the substantially vertical panel extending from the substantially horizontal base element.  Therefore, claims 33-37 constitute new matter and one of ordinary skill in the art cannot make and/or use the invention as claimed.
Applicant argues that the specification as filed does in fact describe retaining structures,
including retaining structures comprising a double row of vertical panels, comprising

rejection is ill-conceived for this reason alone.  The examiner disagrees.  The originally filed disclosure provides basis for the retaining structure to be either double row of vertical panels (see Fig. 2) or comprising a horizontal base element and a vertical panel extending from the horizontal base element (see Figs. 4,8), not basis for the double row of vertical panels comprising horizontal base elements and vertical panels extending from the horizontal base elements.
Applicant argues that EP document ‘880 fails to teach a double row spaced apart on a base covering a portion of a ground surface.  It should be noted that claim 26 calls for a double row of spaced apart vertical panels relative a base covering a portion of a ground surface.  Applicant is mischaracterizing the rejection. The examiner is relying on 
Norman et al. Schankler and French document to teach vertical panels relative a base (see Figs. 3,5; Fig. 3; Figs. 2,3,9).  What Norman et al. Schankler and French document are missing is for the vertical panels to be double row spaced apart vertical panels. The examiner relied on EP document ‘880 to teach a vertical structural element (see Figs. 4-7) comprising double rows of spaced apart, substantially vertical panels (1).

Applicant argues that EP document teaches to form part of an embankment stabilization arrangement in which each single vertical element is retained, but not in a double row and not by interaction of a retaining element interacting with compacted back fill in the space between the double row, instead by the element (4) in figure 4, disposed in the soil of the embankment.  The examiner disagrees.  EP document teaches a double row (1, Fig. 5) and interaction of a retaining element (2,4) interacting with compacted back 
Applicant argues there simply is no disclosure in the EP document of a double row of panels in between which compacted back fill has been placed. There is a fortiori no disclosure of the arrangement in which these opposing panels are retained in their substantially vertical position, that is by the interaction of the soil anchors at distal ends of the retaining elements, which extend from each of the opposing panels.  The examiner disagrees. EP document teaches a double row (1, Fig. 5) and interaction of a retaining element (2,4) interacting with compacted back fill (6) in the space between the double row (see Fig. 5). Insofar Figures 2-3 (left side) of the instant application teaches a double row with interaction of soil anchors at distal ends of the retaining element interacting with compacted back fill in the space between the double row, then so does Figure 5 of EP document.

Applicant argues that the prior art fails to teach a structure of opposing substantially vertical panels arranged in a double row and held in that position by the combination of compacted back fill in the space between the double row and the retaining elements.  The examiner disagrees. EP document teaches a double row (1, Fig. 5) and interaction of a retaining element (2,4) interacting with compacted back fill (6) in the space between the double row (see Fig. 5). 
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
1/11/2022